UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7730



JOHN FREDERICK BALLENTINE,

                                             Petitioner - Appellant,

          versus


WARDEN OF GREENSVILLE CORRECTIONAL CENTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-181-R)


Submitted:   April 27, 1999                  Decided:   June 8, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Frederick Ballentine, Appellant Pro Se. Thomas Drummond Bag-
well, Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

     John F. Ballentine seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998) and denying his motion for reconsideration.   We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny his request for appointment of coun-

sel, deny his request for a hearing, deny a certificate of appeal-

ability, and dismiss the appeal substantially on the reasoning of

the district court.   See Ballentine v. Warden, Greenville Corr.

Ctr., No. CA-98-181-R (W.D. Va. Oct. 2 & 26, 1998).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2